Exhibit 10.4

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 1st day of June, 2020, by and between SILICON VALLEY BANK, a
California corporation (“Bank”), and LIVONGO HEALTH, INC., a Delaware
corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 12, 2019, as amended by that certain First Amendment to Loan
and Security Agreement dated as of October 2, 2019 by and between Bank and
Borrower, and as further amended by that certain Second Amendment to Loan and
Security Agreement dated as of June 1, 2020 by and between Bank and Borrower (as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Although Bank is under no obligation to do so, Bank has agreed to make
certain modifications to the Loan Agreement as more fully set forth herein, but
only to the extent and in accordance with the terms and subject to the
conditions described below and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 13 (Definitions). The defined term “Permitted Convertible
Indebtedness” set forth in Section 13.1 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

“Permitted Convertible Indebtedness” means unsecured Indebtedness of Borrower
issued in a single transaction in an aggregate principal amount of not more than
Five Hundred Fifty Million Dollars ($550,000,000) that (a) as of the date of
issuance thereof contains terms, conditions, covenants, conversion or exchange
rights and offer to repurchase rights, in each case, as are typical and
customary for notes of such type (in each case, as determined by Borrower in
good faith) and (b) is convertible or exchangeable into shares of common stock
of Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of Borrower), and cash in
lieu of fractional shares of common stock of Borrower; provided that (i) such
Permitted Convertible



--------------------------------------------------------------------------------

Indebtedness shall have a stated final maturity no earlier than one hundred
eighty (180) days after the Revolving Line Maturity Date and shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date earlier than one hundred eighty (180) days after the
Revolving Line Maturity Date (it being understood that (x) any conversion of
such notes into common stock of Borrower (or other securities or property
following a merger event, reclassification or other change of the common stock
of Borrower), (y) a repurchase of such notes on account of the occurrence of a
“fundamental change” or (z) any redemption of such notes at the option of
Borrower, in each case, shall not be deemed to constitute a change in the stated
final maturity thereof), such notes shall not be callable prior to the third
anniversary of the issuance thereof, such notes shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates or upon the occurrence of one or more events or at the option of any
holder thereof (except, in each case, upon any conversion of such notes into
shares of common stock of Borrower (or other securities or property following a
merger event, reclassification or other change of the common stock of Borrower),
cash or any combination thereof), the occurrence of an event of default or a
“fundamental change” or, following Borrower’s election to redeem such notes (to
the extent permissible under clause (ii) above), prior to the date that is one
hundred eighty (180) days after the Revolving Line Maturity Date, and (v) no
Person that is not a Borrower or Guarantor shall have guarantee or primary
obligations with respect to obligations of Borrower thereunder.

3. Limitation of Amendment.

3.1 he amendment set forth in Section 2 above is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the

Loan Documents, and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

3.3 In addition to those Events of Default specifically enumerated in the Loan

Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

-2-



--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Conditions to Effectiveness. This Amendment shall be deemed effective upon
the due execution and delivery to Bank of this Amendment by each party hereto.

8. Miscellaneous.

8.1 This Amendment shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Amendment (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.

8.2 Each provision of this Amendment is severable from every other provision in
determining the enforceability of any provision.

 

-3-



--------------------------------------------------------------------------------

9. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWER: SILICON VALLEY BANK     LIVONGO HEALTH, INC. By:  

/s/ Robert Mingrone


    By:
 

/s/ Lee Shapiro

Name:

  Robert Mingrone
    Name:   Lee Shapiro


Title:

  Director    

Title:

  Chief Financial Officer